EXAMINER’S COMMENT ON REJOINDER
Claims 1-3, 6-13 and 18-22 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 5/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/15/2020 is partially withdrawn.  Claims 14-15, directed to the sensor comprising capacitive plates and the sensor comprising an impedance sensor, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 16, directed to the sensor comprising a pressure sensor, remains withdrawn from consideration because it does not satisfy the limitations of allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Vander Molen on 1/7/2022.

Claim 16 is canceled.



Examiner’s Statement of Reasons for Allowance
Applicant’s arguments dated 10/26/2021 are persuasive. The subject matter of independent claim(s) in the amendment submitted on 10/26/2021, could either not be found or was not suggested in the prior art of record. With respect to claims 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a sensor configured to sense whether the contents within the sensing tube are a liquid or gas to determine movement of a liquid front within the sensing tube and, responsive to sensing of said movement, determine that a partial or total occlusion has occurred within the outlet tube, the sensor configured to sense (1) the refractive index of the sensing tube which changes with the contents of the sensing tube, (2) the permittivities of the contents of the sensing tube, or (3) the impedance of the contents of the sensing tube, wherein the replaceable cartridge comprises a reservoir and the closed sensing tube, and wherein the pump is configured to pump liquid from the reservoir along the fluid path, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2011/0118662 to Mhatre et al., which discloses a fluid delivery system (infusion pump system 10, Fig. 1), comprising: an outlet tube (fluid channel 260’, Fig. 34); 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783